Title: To John Adams from Henry Colman, 2 November 1818
From: Colman, Henry
To: Adams, John


				
					My dear Sir,
					Baltimore 2 Novr. 1818—
				
				I have just learnt by this morning’s mail, with heartfelt grief, the death of Mrs Adams. I have looked with trembling solicitude upon every obituary since I left home, yet this painful intelligence from its delay was at last unexpected. I am deeply afflicted and feel that I have lost one of my best and one of my most revered and valued friends. I esteem it one of the greatest blessings of my life that I knew her and was honored with her friendship and I shall ever cherish her memory with grateful reverence.—I dare not trust myself to say on this subject what I feel. May Almighty God, the faithful Friend of your long life, grant you support and consolation under this heavy affliction. Accept the assurance of my unfeigned Sympathy and believe me, my dear Sir, / With the greatest respect and affection, / Your obliged friend & Servt:
				
					Henry Colman—
				
				
					P.S. I ask the favor of a kind remembrance to Miss Smith & Mrs Clark, to whom this event must be deeply afflictive—
				
			